Citation Nr: 0832305	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-35 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for post-traumatic stress 
disorder (PTSD), and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which held that new and material 
evidence had not been received to reopen a claim for service 
connection for PTSD.  The veteran presented testimony during 
a hearing at the RO before the undersigned Veterans Law Judge 
in July 2008.

The issue of service connection for PTSD on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In March 2000, the RO denied the veteran's claim for 
service connection for a PTSD.  The veteran did not appeal.

2.  Since then, evidence that, by itself or when considered 
with previous evidence of record, relates to unestablished 
facts necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim has been 
received. 


CONCLUSIONS OF LAW

1.  The March 2000 RO decision denying service connection for 
a PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).

2.  The criteria to reopen the claim for service connection 
for a PTSD are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2007). 

The current application to reopen was received in January 
2003.  Claims are to be reopened when new and material 
evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  
Applicable 38 C.F.R. § 3.156 (2007) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

The RO last denied service connection for a PTSD in March 
2000.  The veteran was notified of this decision and did not 
appeal; therefore, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  The veteran applied to reopen in 
January 2003, and has appealed the RO's May 2003 decision 
finding that new and material evidence has not been received.  

In March 2000, the basis for denying the claim was that there 
was no indication of any confirmed stressors that the veteran 
had experienced in service.  At the time of decision, the 
veteran had not provided any details about his in-service 
stressors.  Since then, he has provided a description of 
in-service stressors.  See Written statement dated April 28, 
2003, and Transcript of personal hearing dated July 17, 2008.  
This evidence relates to unestablished facts necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Therefore, it is new and material 
evidence.  38 C.F.R. § 3.156.  Since new and material 
evidence has been received, the claim is reopened.  
38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim for 
service connection for a PTSD is reopened.  


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran told a VA examiner in March 2004 that while he 
was at Camp Evans in Cam Ranh Bay during service, it was 
shelled regularly and he saw the carnage and dead bodies 
following a direct hit on an ammunition dump.  The examiner 
indicated that he could not diagnose PTSD because stressors 
had not been supported.  During the veteran's hearing before 
the undersigned in July 2008, he added that the base was 
attacked with what appeared to be mortars, that they spent 3 
days in the hole, and that that is when 2 of his buddies got 
hit.  One was named Z., and the other was J.E.  He indicated 
that this occurred between April and May 1968.  Action should 
be taken to verify these alleged stressors.  

Also, the veteran testified in July 2008 that he was attacked 
or sexually attacked while at Camp Evans.  He had been 
gambling and then after winning money went to the latrine.  
Somebody kicked the door open, and when he woke up, there was 
blood everywhere and he was bleeding all over and the money 
was gone.  The provisions at 38 C.F.R. § 3.304(f)(3) indicate 
that VA may not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than his service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA should give the 
veteran this required notice.  The same provisions also 
indicate that VA may submit any evidence it receives to a 
psychiatrist for an opinion as to whether it indicates that a 
personal assault occurred.  

A VA psychiatric examination should be conducted, as 
indicated below.

The Board notes that remand is also required for due process 
purposes because subsequent to the August 2004 statement of 
the case, additional evidence has been submitted to the RO 
but no supplemental statement of the case has been issued.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that he may 
submit alternative forms of evidence in 
support of his claim for PTSD secondary 
to personal assault.  Such evidence 
includes:  records from law enforcement 
authorities, mental health counseling 
centers, hospitals or physicians; and 
statements from family members, 
roommates, fellow service members or 
clergy; and/ or any other type of 
evidence that reflects behavior changes 
following an alleged assault.  See 
38 C.F.R. § 3.304(f)(3).    

2.  Review the file and prepare a 
summary of the veteran's claimed 
stressors.  See Written statement dated 
April 28, 2003, and Transcript of 
personal hearing dated July 17, 2008.  
The veteran has stated that he was at 
Camp Evans in Cam Ranh Bay, Republic of 
Vietnam between September 1967 and 
December 1968.  He stated that his base 
was shelled, including between April 
and May 1968, that an ammunition dump 
was hit, and that individuals were 
injured as a result of the ammunition 
dump being hit, one of them named J.E.  
The summary and all associated 
documents should be sent to U.S. Armed 
Services Center for Research of Unit 
Records and/or any other appropriate 
source.  Any information that might 
corroborate the veteran's alleged in- 
service stressors should be requested.  

3.  Thereafter, schedule the veteran 
for a VA psychiatric examination.  
Provide the psychiatrist with the 
claims file.  All necessary special 
studies or tests, including 
psychological testing if indicated, are 
to be accomplished.

The psychiatrist is to review the 
claims folder, including the service 
medical records, the service personnel 
records, and all post-service 
psychiatric records.

The psychiatrist must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM-
IV.

If the psychiatrist diagnoses PTSD, he 
or she is to provide an opinion on 
whether evidence dated contemporaneous 
to service shows any indication that a 
personal assault occurred in service.  
Do the service medical records, service 
personnel records, or treatment records 
since service show behavior consistent 
with the aftermath of an assault in 
service?

The psychiatrist must express an 
opinion as to whether PTSD can be 
related to the stressor or stressors 
reported by the veteran and established 
as having occurred during active 
service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, again consider the veteran's 
pending claim in light of the additional 
evidence added to the record since August 
2004.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


